Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 1st day of July,
2008, by and between WILLIAM GRANGER (“Seller”), GRANGER MORTGAGE CORPORATION
(“Granger Mortgage” or the “Corporation”) and MIRA LLC ("Buyer").


W I T N E S S E T H:


WHEREAS, Granger Mortgage Corporation , with principal offices located at 4800
26th Street West, Bradenton, FL 34207  (“Granger Mortgage”) is a corporation
organized under the laws of the State Florida; and


WHEREAS, Seller owns all of the issued and outstanding shares of stock of
Granger Mortgage (the “Shares”); and


WHEREAS, Granger Mortgage is engaged in the mortgage brokering and lending of
1st and 2nd mortgage loans business (such business being hereinafter referred to
as the “Business”);


WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase and acquire from Seller, the Seller’s Shares, upon the terms and
conditions, and subject to the limitations, set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and of the covenants made
herein and of the mutual benefits to be derived herefrom, the parties hereto,
intending to be legally bound, agree as follows:


ARTICLE 1: PURCHASE AND SALE OF STOCK


1.1 Sale and Purchase of the Shares; First Closing. Subject to the terms and
conditions of this Agreement, at the First Closing, Seller shall sell, assign
and transfer to Buyer 9% of the Shares and deliver to Buyer the stock
certificate(s) representing all of the Shares, with duly executed stock powers
attached reasonably satisfactory to Buyer in proper form for transfer, free and
clear of all encumbrances.  In consideration of Seller’s transfer of 9% of the
Shares to Buyer, Buyer agrees to pay to Seller Five Thousand Dollars ($5,000.00)
(the “First Purchase Price”).  Such First Purchase Price shall be paid by Buyer
upon execution of this Agreement by the delivery of a check in the full amount
of the First Purchase Price and Seller shall deliver a stock certificate
representing the Shares purchased and any other documents that are necessary to
transfer to Buyer good title to 9% of the Shares free and clear of any and all
liens, restrictions, security interest, security agreements, claims and
encumbrances (collectively referred to as “First Closing”).


1.2 Sale and Purchase of the Shares; Second Closing. Subject to the terms and
conditions of this Agreement, at the Second Closing, Seller shall sell, assign
and transfer to Buyer 91% of the Shares and deliver to Buyer the stock
certificate(s) representing all of the Shares, with duly executed stock powers
attached reasonably satisfactory to Buyer in proper form for transfer, free and
clear of all Encumbrances.  In consideration of Seller’s transfer of 91% of the
Shares to Buyer, Buyer agrees to pay to Seller Ten Thousand Dollars ($10,000.00)
(the “Second Purchase Price”),  payable in cash or certified funds. Seller shall
deliver a stock certificate representing the Shares purchased and any other
documents that are necessary to transfer to Buyer good title to 91% of the
Shares free and clear of any and all liens, restrictions, security interest,
security agreements, claims and encumbrances (collectively referred to as
“Second Closing”).  The Second Closing shall take place at 10:00 a.m. local time
at the offices of the Seller at Seller’s address first above written, on such
date as may be selected by Buyer, with written notice thereof to Seller, upon
satisfaction or waiver by Buyer, of all conditions to Buyer’s obligation to
close as more specifically set forth below (the “Second Closing Date”).
 
 
 
1

--------------------------------------------------------------------------------



 


ARTICLE 2: REPRESENTATIONS AND WARRANTIES OF SELLER


As a material inducement to Buyer to execute and perform its obligations
hereunder, Seller represents and warrants to Buyer as follows:


2.1 Title to Shares.  The Shares are owned by Seller free and clear of all
liens, claims, encumbrances and restrictions of every kind and Seller has the
complete and unrestricted right, power and authority to sell, transfer and
assign the Shares in accordance herewith.


2.2 Organization.  The Corporation is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida and has
all requisite power and authority to hold and own its assets and carry on its
business as it is presently being conducted.


2.3 Capitalization.  The Corporation is duly and lawfully authorized by its
Articles of Incorporation, to issue 50,000 shares of common stock, of which
there are 100 shares validly issued, outstanding, fully paid and nonassessable
and the ownership of such shares is as set forth on Schedule 2.3.  The
Corporation is duly and lawfully authorized by its Articles of Incorporation, to
issue 100 shares of Class A Preferred Stock, none of which  has been
issued.  The Corporation has no other class or series of authorized capital
stock. There are in existence no outstanding and binding agreements granting any
other person a right to acquire any of the Corporation's capital stock.


2.4 Authority.  Seller has the full legal right, power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby to
the extent required hereby.


2.5. Governmental Authorizations; Compliance with Laws.  Granger Mortgage holds,
in good standing, all Permits which are necessary to entitle Granger Mortgage to
own or lease, operate and use its assets and properties and to conduct its
Business as now conducted (the “Governmental Authorizations”), each of which are
set forth in Schedule 2.5. No notice has been given indicating that Granger
Mortgage is in violation of or is in default under: (a) any such Permit or any
Governmental Authorization; (b) any judgment, order or decree of any court or
administrative agency applicable to Granger Mortgage, the Business or its
assets; or (c) any law, rule or regulation applicable to Granger Mortgage, the
Business or its assets.  As used herein such Permits  shall mean all
governmental licenses, permits, franchises, approvals, permits and other
authorizations of all Governmental Authorities which are necessary to own, lease
and operate the Business and to enable Granger Mortgage to carry on its Business
as presently conducted.  All Permits held by Granger Mortgage are in full force
and effect.  Any applications for the renewal of any such Permit which are due
prior to the Second Closing Date have been timely made or filed by Granger
Mortgage prior to the Second Closing Date.  Granger Mortgage has not received
notice of any proceeding for suspension or revocation of, or similar proceedings
with respect to, any such Permit and no fact or circumstance exists that could
form the basis for any such proceedings.  No jurisdiction has demanded or
requested that Granger Mortgage qualify or become licensed as a foreign
corporation.  Prior to Second Closing, Seller shall obtain all necessary
governmental consents and permissions from each state or governmental agencies
or license exemptions and/or registrations listed on Schedule 2.5 to continue
conducting Business after Second Closing in all such states under its current
licensing and other approvals or license exemptions and/or registrations
required for Granger Mortgage to be able to function in each such state as a
duly licensed residential mortgage lender, and also as a duly licensed
residential mortgage broker in each state and as a HUD approved lender in which
Granger Mortgage is currently licensed or approved as such.  The necessary
pre-Closing governmental consents and permissions from each state to assure that
current licensing and other approvals continues without interruption after the
Second Closing are referred to collectively as the “Licensing”.  Seller shall
cause Seller, Corporation, Corporation’s current officers and directors and
shareholder, Buyer and all new officers or directors to cooperate as reasonably
necessary to aid in the procurement of the Licensing, and shall also exert their
best good faith efforts to obtain such cooperation from others as required. The
Licensing shall take into account the fact that :
 
 
 
2

--------------------------------------------------------------------------------


 

 
(a) Buyer is to become the 100% shareholder of Granger Mortgage;


(b) The new officers and directors of Granger Mortgage shall be elected
immediately upon Second Closing and their names and positions are listed on
Exhibit A;


(c) Buyer and all new officers or directors shall cooperate as reasonably
necessary to aid in the procurement of the Licensing, and shall also exert their
best good faith efforts to obtain such cooperation from others.


2.6 Litigation.


(a) The Corporation is not a party to any litigation, proceeding or
administrative action or investigation and none is pending or threatened against
the Corporation;


(b) There is no outstanding order, writ, injunction or decree of any court,
government, governmental authority or arbitration against or affecting the
Corporation;


(c) There is no basis for any such litigation, proceeding or investigation which
is reasonably likely to commence and which is reasonably likely to have an
adverse effect, financial or otherwise, on the Corporation;


(d) Neither the Corporation nor Seller have received written notice of any claim
in respect of a violation of any laws or regulations with respect to the
Corporation; and


(e) There is no litigation, proceeding, or administrative investigation pending
or threatened against, or in any manner affecting, the Seller or the Corporation
that seeks to prevent, or, if successful, would prevent, the Seller or the
Corporation from consummating the transactions contemplated by this Agreement.


2.7 Financial Statements.  Any and all financial statements and other financial
information provided to or made available to Buyer by the Seller (the “Financial
Statements”), is true, complete and accurate and fairly present the financial
condition and results of the Corporation, its business and operations, all in
accordance with accounting principles, applied  on a consistent basis, which
differences, if any, from generally accepted accounting principles would not
have a material adverse affect on presentation of the Financial Statements or
the financial condition of the Corporation.


2.8 Liabilities


(a) The Corporation is not in violation of any order, judgment, injunction,
award or decree binding upon it.


(b) Except as set forth on Schedule 2.8 hereto, the Corporation has no
liabilities, debts, or other obligations as of the date of this Agreement, and
there are no pending, threatened, conditional or contingent liabilities or
claims against the Corporation as of the date of this Agreement.


(c) Except as set forth on Schedule 2.8, which is attached to this Agreement,
the Corporation will have no liabilities, debts, or other obligations on the
Closing Date, and there will be no pending, threatened, conditional, or
contingent liabilities or claims against the Corporation on the Closing Date.


(d) There are no outstanding citations, fees, fines or penalties that have been
imposed or asserted against the Corporation.


2.9 Tax Matters.  For purposes of this Agreement, the term “Taxes” shall
mean  all taxes, including but not limited to all federal, state, local, or
foreign income taxes, employment  taxes, sales taxes, use taxes, occupation
taxes, excise taxes, real property taxes, personal property taxes, transfer
taxes, estimated taxes, franchise taxes, payroll taxes, employment taxes,
withholding taxes, gross receipts taxes, ad valorem taxes or other taxes,
including all related interest and penalties.
 
 
 
3

--------------------------------------------------------------------------------



 
(a) All Taxes (as defined in this Section 2.9) due and payable by the
Corporation have been duly and timely paid, and all reports and returns for such
Taxes have been duly and timely filed;


(b) All returns and reports for Taxes that have been filed by the Corporation
are, in all material respects, true, correct and complete, and accurately
reflect the amount of tax liability for such period;


(c) The Corporation is not, and will not become, subject to any additional Taxes
as a result of the failure prior to Closing to file timely or accurately, as
required by any applicable laws, any such return or report or prior to Closing
to pay timely any amount shown to be due thereon, including, without limitation,
any such Taxes resulting from the obtaining of an extension of time to file any
return or to pay any Taxes;


(d) No assessments or notices of deficiency or other communications have been
received by the Corporation or the Seller with respect to any such return or
report for Corporation Taxes which have not been paid or discharged, and no
amendments or applications for refund have been filed or are planned with
respect to any such return or report;
(e) There are no agreements between the Corporation and any regulatory authority
waiving or extending any statute of limitations with respect to any return or
report for Taxes, and the Corporation has not filed any consent or election
related to any Taxes that has not been disclosed to the Buyer; and


(f) No tax liens are in effect and no formal claims have been made or asserted
as a lien against the Corporation by the United States Government; any state;
any city, county, or other local government; or foreign country for any Tax,
except such as have been paid (including any interest and/or penalties).


2.10 Labor Matters.  Except as set forth on Schedule 2.10, which is attached to
this Agreement, the Corporation does not maintain, sponsor, or contribute to any
plans in effect for pension, profit-sharing, deferred compensation, severance
pay, bonuses, stock options, stock purchases, or any other retirement or
deferred benefit, or for any health, accident or other welfare plan, or any
other employee or retired employee benefit plan, program, contract or
arrangement in which any employee, former employee or beneficiary of any of
these, of the Corporation is entitled to participate.  The plans, programs,
contracts, understandings, and arrangements listed on Schedule 2.10, which is
attached to this Agreement, pursuant to this Section 2.10 are hereinafter
referred to as the “Employee Benefit Plans.”  The Corporation has supplied the
Buyer with complete and accurate copies of each such Employee Benefit
Plan.  Each Employee Benefit Plan has been operated in material compliance with
its terms and applicable law.


(a) The Corporation has no employment agreements or contracts, either written or
oral, with any employee of the Corporation, except as described on Schedule
2.10, which is attached to this Agreement.


(b) The Corporation has withheld or collected all taxes required to be withheld
or collected from its employees and has paid such taxes when due and there have
been no controversies, grievances, or claims by any current or former employees
or their beneficiaries with respect to employment or benefits, including
discrimination, harassment, or workers’ compensation claims.  There is no union
representation of any of the Corporation’s employees.  There have been no
immigration law violations by the Corporation.  


(c) The Corporation has, or will have as of Closing, complied with all of its
responsibilities, obligations, and liabilities (including but not limited to its
notice or continuation of coverage responsibilities) under Section 4980B or Part
6 of Title 1 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”), which arises on or before the Closing Date.


2.11 Disclosure


(a) General.  No representation or warranty or other statement made by Seller in
this Agreement or any documents delivered pursuant hereto contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.
 
 
4

--------------------------------------------------------------------------------


 

 
(b) Business.  Seller does not have knowledge of any fact that has specific
application to Corporation (other than general economic or industry conditions),
which may materially adversely affect the Corporation that has not been set
forth in this Agreement.


2.12 Broker.  The Seller has not retainer any broker or finder in connection
with any transaction contemplated by this Agreement.  Buyer shall not be
obligated to pay any fee or commission associated with the retention or
engagement by the Seller of any broker or finder in connection with any
transaction contemplated by this Agreement.


ARTICLE 3: REPRESENTATIONS AND WARRANTIES OF BUYER


As a material inducement to Seller to execute and perform its obligations
hereunder, Buyer hereby represents and warrants to Seller as follows:


3.1 Authority. Buyer has all the full legal right, power and authority to enter
in to this Agreement to consummate the transactions contemplated hereby to the
extent required hereby.


3.2 Investment Intent. The Buyer is purchasing the Shares for its own account,
with the intention of holding the Shares with no present intention of dividing
or allowing others to participate in this investment or of reselling or
otherwise participating, directly or indirectly, in a distribution of the
Shares, and shall not make any sale, transfer, or pledge thereof without
registration under the Securities Act of 1933 and any applicable securities laws
of any state or unless an exemption from registration is available under those
laws.


3.3 Restrictive Legend. The Buyer acknowledges that the certificates for the
Shares which the Buyer will receive will contain a legend substantially as
follows:


THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, TRANSFERRED, MADE SUBJECT TO A
SECURITY INTEREST, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS AND
UNTIL REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AS AMENDED, OR
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT.


3.4 Accredited Investor. The undersigned represents that it is an “accredited
investor” as that term is defined under the Securities Act of 1933.


ARTICLE 4 : INDEMNIFICATION


Indemnification.  The following indemnification provisions shall apply to this
Agreement:


(a) Seller’s Indemnification.  From and after the date of this Agreement, the
shareholders of Seller shall indemnify, protect, defend, and hold harmless
Buyer, his successors and assigns, from against, and in respect of any and all
claims, losses, damages, injuries, and liabilities arising from or on account of
Seller’s operation, Seller’s ownership of the Corporation or any debts of the
Corporation to any third party arising by reason of actions or inactions on
Seller’s part that accrued prior to the date hereof or arising out of or related
to or in connection in any manner with, any misrepresentation or breach of any
covenant, representation, warranty or agreement of the Seller contained in this
Agreement, including any attorneys’ fees and related costs and expenses incurred
in connection with any of the foregoing.
 
 
 
5

--------------------------------------------------------------------------------


 

 
ARTICLE 5: SELLERS COVENANTS


5.1 Retention of Granger.   On the Second Closing Date, Granger Mortgage
and  Seller will enter into an Employment Agreement substantially in the form of
“Exhibit B”  attached hereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Granger shall agree to be a full-time employee of Granger
Mortgage for a term of at least 18 months from the Second Closing Date


5.2 Pre-Second Closing Employment Obligations.   All obligations of Granger
Mortgage under or in connection with its employees arising in respect of any
period prior to the Second Closing Date shall be performed and discharged by
Seller and Seller shall, jointly and severally, indemnify Granger Mortgage and
Buyer from and against any and all actions, proceedings, costs, claims,
expenses, demands, awards, fines, orders and liabilities whatsoever relating to
the employment of such employees (including, without limitation, insurance and
pension contributions, reporting of taxable income, incentive pay, other
employment payments that have been earned or accrued but not paid and any
liability to pay accrued vacation pay and unused paid time off).


5.3 Agent Arrangements, Etc.  As a condition of the Second Closing, Granger
Mortgage will have entered into agent, broker or other similar arrangements with
such of Granger Mortgage’s brokers, agents and sub-agents as Buyer elects, on
terms satisfactory to Buyer, including provisions of Buyer to assign its
interest in such agreements to carriers and others. Buyer shall have received
such assurances as are necessary for Buyer to conclude, in its sole discretion,
that Granger Mortgage will have no liability in connection with Seller’ or
Granger Mortgage’s current arrangement and agreements with its brokers, agents
and sub-agents.


5.4 Non-Compete Agreements; Nondisclosure.


5.4.1 On or prior to the Second Closing Date, Seller shall each enter into a
Non-Compete Agreement with Granger Mortgage and Buyer (the “Non-Compete
Agreement”), substantially in the form of “Exhibit C” hereto, pursuant to which
Seller agrees that for three years from the later of the Second Closing Date or
the last day of services performed by such Seller on behalf of Granger Mortgage,
Buyer or any of their respective affiliates and subsidiaries, such Seller will
not, without Buyer’s prior written consent, directly or indirectly own, have an
interest in, operate, join, control, or participate in, or be connected with as
an officer, employee, partner, member, stockholder, consultant, agent, advisor
or otherwise with, any business similar to the Business presently conducted by
Granger Mortgage, and it will not in any such manner directly or indirectly
compete with, or become interested in any competitor of the Business or any
other business in which Granger Mortgage, Buyer or any of their respective
affiliates and subsidiaries engages.


5.4.2 Seller acknowledges that there are certain Proprietary Rights that Granger
Mortgage has used exclusively in the Business and that have commercial value in
the Business and accordingly have been treated by Granger Mortgage as
confidential.  All such information (collectively, the “Confidential
Information”) shall be kept confidential by Seller as provided below.  Seller
agrees that on and after the Second Closing Date, it will keep in strictest
confidence and trust all Confidential Information and will not, without Buyer’s
prior written consent, use or disclose any Confidential Information, except to
the extent (i) necessary to comply with any legal requirements in connection
with Seller’s ownership or operation of the Business on or prior to the Second
Closing Date, such as the filing of income tax returns or reports, or (ii)
Seller becomes legally compelled (e.g., by interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Confidential Information, in which case, Seller
will provide Buyer with prompt written notice so that Buyer may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 5.4.  If such protective order or other remedy is not
obtained or Buyer waives compliance with the provisions of this Section 5.4,
Seller will furnish only that portion of the Confidential Information which is
legally required.


5.4.3 Seller acknowledges that it may obtain information of Buyer and its
Business. Seller shall hold such information (including, but not limited to the
fact that the information exists or has been made available) in strict
confidence and shall neither disclose any of such information nor use such
information for any purpose other than as contemplated pursuant to this
Agreement.
 
 
6

--------------------------------------------------------------------------------


 

 
5.4.4 Conduct of Business Prior to Second Closing.  Except as otherwise
expressly contemplated by this Agreement, during the period from the date of
this Agreement to the Second Closing Date, Granger Mortgage shall, and Seller
shall cause Granger Mortgage to, conduct its operations only according to the
Ordinary Course, to preserve intact its business organizations, to keep
available the services of its key employees and maintain satisfactory a
relationship with material licensors, agents, solicitors, suppliers,
distributors, customers, landlords, employees and others having business
relationships with it.  Notwithstanding the immediately preceding sentence,
prior to the Second Closing Date, Granger Mortgage shall, and Seller shall cause
Granger Mortgage to: (a) refrain from entering into and/or amending any contract
except contracts in the Ordinary Course, (b) refrain from accelerating,
terminating, modifying, or canceling any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) to which
Granger Mortgage is a party or by which it is bound, except in the Ordinary
Course; (c) refrain from canceling or waiving any claim or right of substantial
value, (d) refrain from issuing or selling any shares of capital stock or any
other securities, or issuing any securities convertible into or exchangeable
for, or options, warrants or rights to purchase or subscribe to, or entering
into any Contract with respect to the issue and sale of, any interest in itself
or any other securities, or making any other changes in its capital structure,
(e) refrain from selling, leasing or otherwise disposing of any material asset
or property, (f) refrain from writing off as uncollectible any notes or accounts
receivable, (g) to the extent not included in clauses (a) through (f) above,
refrain from taking any of the actions described in Section 3.1.14 and (h)
refrain from agreeing in writing, or otherwise, to do any of the foregoing.
Promptly after execution of this Agreement, Seller and the Corp[oration shall
take all steps necessary to register in the State of Florida and such other
states as Buyer my direct the tradename of MIRA Financial as a d/b/a/ of the
Corporation  


5.5 Exclusive Dealing.  During the period from the date of this Agreement to the
Second Closing Date, Granger Mortgage shall not, and Seller shall not cause
Granger Mortgage to, directly or indirectly (a) offer to sell any material
assets, in whole or in part, or offer to enter into any transaction similar to
any other aspect of the transactions contemplated herein or offer to sell any
securities of Seller or Granger Mortgage, (b) agree to sell any material asset,
in whole or in part, to, or agree to enter into any transaction similar to any
other aspect of the transactions contemplated herein with any Person or agree to
sell any securities of either Seller or Granger Mortgage, (c) make or assist
anyone else in making any proposal to purchase the assets of Granger Mortgage or
to enter into any transaction similar to any other aspect of the transactions
contemplated herein or purchase any securities of either Seller or Granger
Mortgage, (d) encourage, solicit or initiate discussions or negotiations with or
provide any information to, any Person concerning any merger, consolidation,
sale of assets, sale of securities or acquisition of beneficial ownership of any
stock of either Seller or Granger Mortgage or any transaction similar to any
other aspect of the transactions contemplated herein, or (e) otherwise take any
action which would prejudice the ability of Buyer to complete the transactions
contemplated herein.  In the event either Seller is contacted by any Person
relating to the sale of the assets of Granger Mortgage, in whole or in part, the
sale of any securities of Seller or Granger Mortgage, in whole or in part, or
any transaction similar to any other aspect of the transactions contemplated
herein, Seller shall immediately provide written notice to Buyer of the
foregoing, identifying, with specificity, the nature of such contact.


5.6 Non-Encumbrance of Real Estate.  Seller shall not, for a period of two years
following the date hereof, sell, transfer beneficial ownership to, grant an
equitable interest in, pledge, mortgage, hypothocate, or otherwise encumber any
asset of the Company.  Buyer shall have the right for a two year period, or as
long as the original property is owned by the Seller, to substitute other real
property, cash, securities, or other assets that have a fair market value of at
least the then current fair market value of the contributed real property.


5.7 Provision of Financial Statements.  Each month following the date hereof,
Seller shall provide Buyer with the monthly unaudited financial statements of
Seller and shall provide Buyer with any audited financial statements of Seller
within 10 days following preparation of such statements.  Buyer, in Buyer’s sole
discretion, may determine at any time that the financial condition of Seller is
insufficient and may, in Buyer’s sole discretion, rescind this Agreement upon 5
days notice to Seller.


5.Intentionally left blank.
.
 
 
7

--------------------------------------------------------------------------------


 


8 Transferability.  Buyer has the right to transfer all rights of Buyer pursuant
to this Stock Purchase Agreement to any other parties, individual, or corporate
or to any other legal entity without the necessity of obtaining consent from
Seller and Seller agrees to honor such transfer and all the rights, title and
interests that transfer to any other parties, individual, or corporate or to any
other legal entity.


ARTICLE VI: CONDITIONS PRECEDENT


6.1 Conditions to Obligation of Buyer.  The obligation of Buyer under this
Agreement to purchase the Stock is subject to the fulfillment, at or prior to
the Second Closing, of each of the following conditions, each of which may be
waived in whole or in part by Buyer in its sole discretion, provided the failure
of any condition to be satisfied is not the result of Buyer’s breach or default
hereunder:


6.1.1 Representations; Performance. The representations and warranties of Seller
contained herein shall be true in all respects on the Second Closing
Date.  Seller shall have duly performed and complied in all respects with all
agreements and conditions required by this Agreement to be performed or complied
with by them prior to or at the Second Closing.  Seller shall have delivered to
Buyer a certificate, dated the Second Closing Date, to the effect set forth
above in this Section 6.1.1.


6.1.2 Opinion of Counsel. Unless waived by Buyer, Buyer shall have received a
favorable opinion, addressed to Buyer and dated the Second Closing Date, of
counsel to Seller.


6.1.3 Certain Approvals. All consents required to be obtained by Seller to
consummate the transactions contemplated herein shall have been obtained and
Buyer shall have obtained all licenses, permits or consents necessary to
consummate the transactions contemplated herein and for Buyer and to engage in
the Business in the manner and locations in which it is currently conducting,
including but not limited to the Permits. Prior to Second Closing, Seller shall
obtain all necessary governmental consents and permissions from each state
listed on Schedule 2.5 to continue the Permits and conducting Business after
Second Closing in all such states under its current licensing and other
approvals, including HUD approval,  required for Granger Mortgage to be able to
function in each such state as a duly licensed residential mortgage lender, and
also as a duly licensed residential mortgage broker in each state in which
Granger Mortgage is currently licensed or exempt as such.


6.1.4 No Proceeding or Litigation. No claim, action, suit, arbitration,
investigation or other formal proceeding shall be pending or threatened on or
before the Second Closing Date which (i) seeks to enjoin, restrain or prohibit
the transactions contemplated by this Agreement or impose limitations on the
ability of Buyer to exercise full rights of ownership of the Stock, or (ii)
could have an adverse effect on the Business or the transactions contemplated by
this Agreement.


6.1.5 No Material Adverse Change. There shall have been no adverse change in the
business or financial condition of Granger Mortgage or its assets or Business.


6.1.6 Stock and Documents Delivered by Seller. Buyer shall have received at the
Second Closing originally executed copies of the following documents required to
be delivered to Buyer by Seller, at the Second Closing as provided herein:


(a) Stock certificate and stock power;


(b) the Non-Compete Agreements;


(c) the Employment Agreements;


(d) Opinion of Seller’ counsel;


(e) The certificate of incorporation (or equivalent charter document) of Granger
Mortgage certified as of the most recent practicable date by the Secretary of
State of the jurisdiction of Granger Mortgage’s organization;


(f) A Certificate of the Secretary of State of the jurisdiction of Granger
Mortgage’s formation as to the good standing as of the most recent practicable
date of Granger Mortgage in such jurisdiction (but in any event dated not more
than five (5) Business Days prior to the Second Closing Date);


(g) A certificate of the Secretary of Granger Mortgage certifying as to the
bylaws (or equivalent organization document) of Granger Mortgage;


(h) A certificate of the Secretary of Granger Mortgage certifying as to the
incumbency of officers of Granger Mortgage executing documents executed and
delivered in connection herewith;


(i) Written resignations of the directors and officers of Granger Mortgage;


(j) Original corporate record books and stock record books of Granger Mortgage;


(k) all other documents and items as may be reasonably required by Buyer to be
delivered by Seller to validly transfer title to the Stock to Buyer and to
otherwise consummate the transactions contemplated by this Agreement.
 
 
 
8

--------------------------------------------------------------------------------


 

 
6.1.7 Due Diligence Review. Buyer shall be satisfied with its due diligence
review of Granger Mortgage, in its sole and absolute discretion.


6.1.8 Licensing Issues. All applicable consents of, notices to and approvals of
any and all State banking agencies shall have been obtained or made.


6.1.9 Operating Agreement. Seller shall have agreed to be bound by the terms of
Buyer’s Operating Agreement by written instrument in form and substance
acceptable to Buyer.


6.2 Conditions to Obligation of Seller. The obligation of Seller under this
Agreement to sell the Stock is subject to the fulfillment, at or prior to the
Second Closing, of each of the following conditions, each of which may be waived
in whole or in part by Seller in their sole discretion:


6.2.1 Representations; Performance.The representations and warranties of Buyer
contained herein hereof shall be true in all respects on and as of the Second
Closing Date.  Buyer shall have duly performed and complied in all respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or at the Second Closing.  Buyer shall have
delivered to Seller a certificate of Buyer, dated the Second Closing Date, to
the effect set forth above in this Section 6.2.1.


6.2.2 Certain Approvals. All Consents required to be obtained by Buyer to
consummate the transactions contemplated herein shall have been obtained.


6.2.3 No Proceeding or Litigation. No injunction or order of any court or
administrative agency of competent jurisdiction shall be in effect and no
actions by any public or governmental authority seeking any such injunction or
order shall be pending as of the Second Closing Date that restrains or prohibits
the purchase and sale of the Stock or any other action to be taken in connection
with the transactions contemplated by this Agreement.


6.2.4 Documents to Be Delivered by Buyer. Seller shall have received at the
Second Closing originally executed copies of the following required to be
delivered to Seller by Buyer at the Second Closing as provided herein.


6.3 Conditions of all Parties.  The obligation of each of the parties to
consummate the transactions contemplated hereby is subject to the satisfaction
or waiver by such party on or before the Second Closing, of the following
conditions precedent:


6.3.1 Injunction.  No preliminary or permanent in­junc­tion or other order shall
have been issued by any court or by any Governmental Authority which prohibits
or restrains the consummation of the transactions contemplated by this Agreement
and the other agreements to be entered into pursuant to this Agreement and which
is in effect on the Second Closing Date.


6.3.2 Statutes; Governmental Approvals.  No statute, rule, regulation,
exe­cu­tive order, decree or order of any kind shall have been enacted, entered,
promulgated or enforced by any court or other Governmental Authority which
prohibits the con­summation of the transactions contemplated by this Agreement;
all governmental and other consents and approvals necessary to permit the
consummation of the transactions contemplated by this Agreement shall have been
received; and any waiting period (and any extension thereof) in connection with
the foregoing shall have expired or been terminated.
 
 
 
9

--------------------------------------------------------------------------------


 

 
6.3.3 No Litigation.  As of the Second Closing Date, no action or proceed­ings
shall have been threatened or instituted before a court or other Governmental
Authority challenging the legality of the transactions contemplated by this
Agreement and the other agreements contemplated herein, or restraining or
prohibiting the consummation of the transactions contemplated by this Agreement
and the other agreements contemplated herein.


ARTICLE 7: GENERAL


7.1Survival of Representations, Warranties and Covenants.  The representations,
warranties and covenants contained in and made pursuant hereto shall survive the
execution and delivery hereof, and the closing for a period of seven years.


7.2 Disputes.  If any litigation occurs between the parties as a result of this
Agreement or any other documents executed in connection herewith, the prevailing
party shall be entitled to recover attorneys’ fees incurred and all related
costs and expenses.


7.3 Notices.  Any notice or other communication required or permitted hereunder
shall be delivered personally or sent by registered or certified mail, postage
prepaid, addressed as follows:
 

If to Seller:  Granger Mortgage Corporation   4800 26th Street West   Bradenton,
FL 34207             If to Buyer:  MIRA LLC   PO Box 38772   Colorado Springs,
CO 80937-8772

 


or at such other address as shall be furnished in writing by any party to the
others, and shall be deemed to have been given as of the date so delivered or
deposited in the United States mail postage paid, as the case may be.


7.4 Parties In Interest.  The terms and provisions hereof shall be binding upon
and inure to the benefit of, and be enforceable by, Seller and Buyer and their
permitted successors and assigns.


7.5 Choice of Law.  The laws of the State of Nevada should govern the validity
and interpretation hereof, and determination of the rights and duties of the
parties.


7.6 No Construction Against Draftsman.  This instrument shall not be construed
more strongly against a party because of such party's participation in the
drafting and preparation hereof.


7.7 Amendment and Waiver.  This instrument may be amended or modified at any
time and in all respects, or any provisions may be waived, only by an instrument
in writing executed by Buyers and Seller, or either of them in the case of a
waiver.


7.8 Entire Agreement.  This Agreement and all exhibits hereto constitute the
entire agreement between the parties hereto, and there are no agreements,
understandings, restrictions, warranties or representations between the parties
other than those set forth herein or herein provided for, which may be replied
upon.


7.9 Headings.  Headings contained herein are for reference purposes only and
shall not affect in any way the meaning or interpretation hereof.


7.10 Gender and Number.  All personal pronouns used herein shall include the
other genders whether used in the masculine or feminine or neuter gender, and
the singular shall include the plural whenever and as often as may be
appropriate.


7.11 Counterparts.  This instrument may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.




[Signature Page to Follow]
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed and delivered as of the date first above written.
 
 


 

SELLER:           /s/ William Granger     William Granger                
GRANGER MORTGAGE CORPORATION           /s/ William Granger     William Granger,
President                 BUYER:           MIRA LLC           /s/ Peter E.
Gadkowski     Name: Peter E. Gadkowski     Title: Co-Manager    

 
           
11

--------------------------------------------------------------------------------




 
 


 
 
 








Schedule 2.3
Share Ownership


William Granger 100 shares of common stock
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


SCHEDULE 2.5
Licensure-Permits




State
License Type
License No.
AL
Consumer Credit
MC 20496
CA
California Finance Lender
603 C181
CT
First Mortgage Corr. Lender/Broker
20262
CT
Second Mortgage Corr. Lender/Broker
20429
FL
Mortgage Lender
ML 0700795
GA
Mortgage Lender
20032
HI
Exempt Foreign Lender
EXEMPT
IL
Mortgage Banker
MB6760375
IN
First Mortgage Lender Exempt
Not Req'd
KS
Mortgage Company
2007-5281
KY
Mortgage Broker
MB20417
MA
Mortgage Lender
ML2801
MD
Mortgage Lender
12531
MO
HUD Exempt Lender
F00617137
NC
Mortgage Lender
L-129104
NH
Mortgage Banker
13575-MB
NM
Mortgage Company
3400
OK
Supervised Lender
SL007214
OR
Mortgage Lender
ML-4583
SC
First Mortgage Lender Exempt
EXEMPT
TX
Mortgage Broker
53659
VA
Mortgage Lender & Broker
MLB-1141







California
Connecticut
Florida
Georgia
Illinois
Indiana
Kansas
Kentucky
Maryland
Massachusetts
Minnesota
Missouri
New Hampshire
New Mexico
North Carolina
Oregon
South Carolina
Tennessee
Texas
Virginia
 
 
13

--------------------------------------------------------------------------------


 
 
 
 
 
SCHEDULE 2.8
Liabilities




None
 
 
 
 




14

--------------------------------------------------------------------------------


 
 
 
 
 
 
SCHEDULE 2.10
Labor Matters


None
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------


 
 

 
EXHIBIT A
Officers and Directors
 

 

Director, President and Chief Executive Officer    William Granger      
Chairman   Peter Gadkowski       Director   Jonathan Roylance       Director    
  Robert Kendrick       Secretary, Treasurer, and Chief Financial Officer   
David Meyers       Chief Operating Officer     Peter Basil

 
 
 


                                                                                                                                         
                                                                                                
                                                                                                
                                                                                            
                                                                                                                               
                                                                                                         


 
 
 
16

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT B




Employment Agreement.
 
 
 
 
 
 
17

--------------------------------------------------------------------------------


 
 
 

 
EXHIBIT C


Noncompete
 
 
 
 
 
 
18